Exhibit 10.1

 

LOGO [g12538image001.jpg]

 

EXECUTION COPY

 

SENSUS METERING SYSTEMS (LUXCO 2) S.ÀR.L.

 

AS PLEDGOR

 

AND

 

CREDIT SUISSE FIRST BOSTON

 

AS SECURITY AGENT

 

PLEDGE OVER SHARES

 

(SENSUS METERING SYSTEMS (LUXCO 4) S.ÀR.L.)



--------------------------------------------------------------------------------

CONTENTS

 

CLAUSE


--------------------------------------------------------------------------------

   PAGE


--------------------------------------------------------------------------------

1.   DEFINITIONS AND INTERPRETATION    1 2.   DECLARATION OF PLEDGE (“Gage sur
parts sociales”)    3 3.   PERFECTION OF PLEDGE    3 4.   VOTING RIGHTS AND
DIVIDENDS    3 5.   PLEDGOR’S REPRESENTATIONS AND UNDERTAKINGS    4 6.   POWER
OF ATTORNEY    5 7.   REMEDIES UPON DEFAULT    5 8.   EFFECTIVENESS OF
COLLATERAL    6 9.   INDEMNITY    8 10.   RIGHTS OF RECOURSE    8 11.   PARTIAL
ENFORCEMENT    8 12.   COSTS AND EXPENSES    8 13.   CURRENCY CONVERSION    8
14.   NOTICES    9 15.   SUCCESSORS    9 16.   AMENDMENTS    9 17.   LAW AND
JURISDICTION    9

 

 



--------------------------------------------------------------------------------

THIS PLEDGE AGREEMENT is made between the parties as listed hereunder on 17
December 2004 and signed for acknowledgement on 17 December 2004.

 

BETWEEN

 

(1) SENSUS METERING SYSTEMS (LUXCO 2) S.ÀR.L. a company incorporated under the
laws of the Grand-Duchy of Luxembourg, with registered office at 12, rue Léon
Thyes, L-2636 Luxembourg, registered with the register of commerce and companies
under number B 97.481 and with a share capital of 12.500 Euro (the “Pledgor”),

 

(2) CREDIT SUISSE FIRST BOSTON in its capacity as European Administrative Agent
and European Collateral Agent under the Credit Agreement (the “Security Agent”)
as agent for itself and for the Secured Parties (as such term is defined in the
Credit Agreement)

 

AND IN THE PRESENCE OF

 

(3) SENSUS METERING SYSTEMS (LUXCO 4) S.ÂR.L, a société à responsabilité limitée
incorporated under Luxembourg law with registered office at 12, rue Léon Thyes,
L-2636 Luxembourg, registered with the register of commerce and companies under
number B 99.815 and with a share capital of 12.500 Euro (the “Company”).

 

WHEREAS:

 

(A) Pursuant to a $ 300,000,000 senior secured credit facilities agreement dated
as of December 17, 2003 made between (among others) Sensus Metering Systems Inc.
as US borrower, Sensus Metering Systems (Luxco 2) S.àr.l. as European borrower,
Sensus Metering Systems (Bermuda 2) Ltd., the lenders named therein and the
Security Agent as general administrative agent and U.S. collateral agent and as
European administrative agent and European collateral agent for the European
lenders (the “Credit Agreement”), the lenders agree to make available a senior
facility to the borrowers.

 

(B) A European Guarantee Agreement dated as of December 17, 2003 has been
entered into between (among others) Sensus Metering Systems (Luxco 2) S.àr.l.,
Sensus Metering Systems (Bermuda 3) Ltd, Sensus Metering Systems (Luxco 1)
S.âr.l, Sensus Metering Systems (Luxco 3) S.âr.l. and the other subsidiaries of
Sensus Metering Systems (Luxco 2) S.âr.l, identified therein and Credit Suisse
First Boston as European collateral agent as defined therein (the “European
Guarantee Agreement”);

 

(C) The Pledgor has agreed, for the payment and discharge of and as security for
all of the Secured Obligations as defined herein, to enter into this pledge
agreement (the “Pledge Agreement”) which the Pledgor declares to be in its best
corporate interest.

 

IT IS AGREED as follows:

 

1. DEFINITIONS AND INTERPRETATION

 

In this Pledge Agreement:

 

“Collateral Rights” means all rights, powers and remedies of the Security Agent
provided by this Pledge Agreement or by law.

 

 



--------------------------------------------------------------------------------

“Event of Default” has the meaning ascribed to such term in the Credit
Agreement.

 

“Finance Documents” means the Credit Agreement and the European Security
Documents (as such term is defined in the Credit Agreement as amended, varied
modified or supplemented (however fundamentally)) from time to time.

 

“Collateral” means the Shares and the Related Assets.

 

“Related Assets” means all dividends, interest and other monies payable in
respect of the Shares and all other rights, benefits and proceeds in respect of
or derived from the Shares (whether by way of redemption, liquidation, bonus,
preference, option, substitution, conversion or otherwise) except to the extent
these constitute Shares.

 

“Rights of Recourse” means all and any rights, actions and claims the Pledgor
may have against any persons having granted security or given a guarantee for
the European Obligations, arising under or pursuant to the enforcement of the
present Pledge including, in particular, the Pledgor’s right of recourse against
these persons under the terms of Article 2028ff. of the Luxembourg Civil Code
(including, for the avoidance of doubt, any right of recourse prior to
enforcement), or any right of recourse by way of subrogation or any other
similar right, action or claim under any applicable law.

 

“Secured Obligations” means the European Obligations (as such term is defined in
the Credit Agreement and the European Guarantee Agreement).

 

“Secured Parties” means the European Secured Parties (as such term is defined in
the Credit Agreement).

 

“Shares” means all of the shares (“parts sociales”) in the share capital of the
Company held by, to the order or on behalf of the Pledgor at any time, including
for the avoidance of doubt any shares which shall be issued to the Pledgor from
time to time, regardless of the reason of such issuance, whether by way of
substitution, replacement, dividend or in addition to the shares held on the
date hereof, whether following an exchange, division, free attribution,
contribution in kind or in cash or for any other reason (the “Future Shares”),
in which case such Future Shares shall immediately be and become subject to the
security interest created hereunder and shall be considered “Shares” for all
purposes hereunder.

 

1.1 In this Pledge Agreement, any reference to (a) a “Clause” is, unless
otherwise stated, a reference to a Clause hereof and (b) to any agreement
(including this Pledge Agreement, the European Guarantee Agreement and the
Credit Agreement) is a reference to such agreement as amended, varied modified
or supplemented (however fundamentally) from time to time. Clause headings are
for ease of reference only.



--------------------------------------------------------------------------------

1.2 Terms defined in the Credit Agreement or the European Guarantee Agreement
shall bear the same meaning herein, unless expressly provided to the contrary.

 

1.3 This Pledge Agreement may be executed in any number of counterparts and by
way of facsimile exchange of executed signature pages, all of which together
shall constitute one and the same Pledge Agreement.

 

2. DECLARATION OF PLEDGE (“GAGE SUR PARTS SOCIALES”)

 

The Pledgor pledges the Collateral in favour of the Security Agent, who accepts,
as first-priority security (“gage”) (the “Pledge”) for the due and full payment
and discharge of all of the Secured Obligations.

 

3. PERFECTION OF PLEDGE

 

3.1 The Pledgor and the Security Agent request the Company and the Company, by
signing hereunder for acceptance, undertakes to promptly register the Pledge in
its register of shareholders and to provide to the Security Agent a certified
copy of the register of shareholders evidencing such registration.

 

3.2 The Pledgor shall forthwith, upon execution hereof, deposit with the
Security Agent all certificates and documents of title to the Shares, if any.

 

3.3 Without prejudice to the above provisions, the Pledgor hereby irrevocably
authorises and empowers the Security Agent to cause any formal steps to be taken
by the managers or other officers of the Company for the purpose of perfecting
the present Pledge and, for the avoidance of doubt, undertakes to take any such
steps itself if so directed by the Security Agent. In particular, should any
such steps be required in relation to Future Shares, the Pledgor undertakes to
take any such steps promptly upon issuance or receipt of Future Shares, and,
where possible, to instruct the Company to take any such steps, without
prejudice to the right of the Security Agent pursuant to the first sentence
hereof.

 

4. VOTING RIGHTS AND DIVIDENDS

 

4.1 As long as this Pledge Agreement remains in force and until the occurrence
of an Event of Default, the Pledgor shall be entitled to receive and apply all
Related Assets. Following the occurrence of an Event of Default, the Security
Agent shall be entitled to receive and apply all Related Assets.

 

4.2

Until the occurrence of an Event of Default the Pledgor shall be entitled to
exercise all voting rights in relation to the Shares in a manner, which does not
adversely affect this Pledge, cause a Default or an Event of Default to occur or
vary the rights attaching to or conferred by all or any part of the Collateral
or increase in the issued share capital of the Company which in the opinion of
the Security Agent would prejudice the value of, or the ability of, the Security
Agent to enforce, the Pledge. After the occurrence of an Event of Default, the
Pledgor shall not, without the prior written consent of the Security Agent,



--------------------------------------------------------------------------------

 

exercise any voting rights or otherwise in relation to the Shares and undertakes
to request such consent in writing.

 

4.3 The Security Agent shall be entitled, after an Event of Default has
occurred, to request the Pledgor to appoint the Security Agent (or any person
designed to the Pledgor by the Security Agent) as the Pledgor’s irrevocable
proxy to represent the Pledgor at the relevant shareholders’ meeting and
exercise the voting rights in any manner the Security Agent deems fit for the
purpose of protecting and/or enforcing its rights hereunder. The Pledgor shall
do whatever is necessary in order to ensure that the exercise of the voting
rights in these circumstances is facilitated and becomes possible for the
Security Agent or such other person, including the issuing of a written proxy in
any form required under applicable law.

 

The Pledgor hereby expressly acknowledges that, after the occurrence of an Event
of Default, the Security Agent or such other person shall be totally and
unconditionally authorised to exercise the voting rights attached to the Shares
in any manner necessary or useful for the purposes of ensuring the complete
satisfaction of the Secured Obligations and hereby waives each and any claim it
may have in this respect, in particular with respect to the liability of the
Security Agent or such other person (save for events of wilful misconduct, gross
negligence or bad faith).

 

5. PLEDGOR’S REPRESENTATIONS AND UNDERTAKINGS

 

5.1 Except with the Security Agent’s prior written consent, and without
prejudice to the terms of the Finance Documents, the Pledgor shall not:

 

  5.1.1 assign or dispose of any of its rights, title and interest in the
Collateral unless required to do so by law; or

 

  5.1.2 create, grant or permit to exist (a) any encumbrance over or (b) any
restriction on the ability to transfer or realise, all or any part of the
Collateral other than pursuant to the Finance Documents and pursuant to this
Pledge Agreement.

 

5.2 The Pledgor hereby represents and warrants to the Security Agent that during
the subsistence of this Pledge Agreement:

 

  5.2.1 it is, and will be, the sole owner of the Collateral free from any
encumbrance, except as created in favour of the Security Agent by this Pledge
Agreement;

 

  5.2.2 the Shares represent all of the issued and fully-paid-up share capital
of the Company;

 

  5.2.3 the Company has not declared any dividends in respect of the Shares that
are still unpaid at the date hereof;

 

  5.2.4 it has not sold or disposed of all or any of its rights, title and
interest in the Collateral;



--------------------------------------------------------------------------------

  5.2.5 it has, and will have, the necessary power to enable it to enter into
and perform its obligations under this Pledge Agreement;

 

  5.2.6 this Pledge Agreement constitutes its legal, valid and binding
obligations and, once the Pledge has been perfected in accordance with Clause 3
(Perfection of Pledge), creates an effective first priority security interest
over the Collateral in accordance with its terms; and

 

  5.2.7 all necessary authorisations to enable it to enter into this Pledge
Agreement have been obtained and are, and will remain, in full force and effect.

 

5.3 The Pledgor hereby undertakes during the subsistence of this Pledge
Agreement that:

 

  5.3.1 it shall cooperate with the Security Agent and sign or cause to be
signed all such further documents and take all such further action as the
Security Agent may from time to time reasonably request to perfect and protect
the Pledge and to carry out the provisions and purposes of this Pledge
Agreement;

 

  5.3.2 as shareholder of the Company, it shall act in good faith to maintain
and exercise its rights in the Company, and in particular shall not knowingly
take any steps nor do anything which could adversely affect the existence of the
security interest created hereunder or the value thereof; and

 

  5.3.3 without prejudice to Clause 4 (Voting Rights and Dividends), to inform
the Security Agent of any meeting of the shareholders, as well as of the agenda
thereof and, in particular, of any intention to increase the share capital of
the Company and/or to issue new shares.

 

6. POWER OF ATTORNEY

 

The Pledgor irrevocably appoints the Security Agent to be its attorney and in
its name and on its behalf to execute, deliver and perfect all documents
(including any share transfer forms and other instruments of transfer) and do
all things that the Security Agent may consider to be requisite for (a) carrying
out any obligation imposed on the Pledgor under this Pledge Agreement or (b)
exercising any of the rights conferred on the Security Agent by this Pledge
Agreement or by law, it being understood that the enforcement of the pledge over
the Collateral must be carried out as described in Clause 7 (Remedies upon
Default) hereunder. The Pledgor shall ratify and confirm all things done and all
documents executed by the Security Agent in the exercise of that power of
attorney, provided that such powers of attorney shall not be exercisable prior
to the occurrence of an Event of Default save for such powers of attorney
necessary for the perfection of this Pledge Agreement.

 

7. REMEDIES UPON DEFAULT

 

7.1

Following the occurrence of an Event of Default, if the Secured Obligations are
due and payable and remain unpaid then the Security Agent shall be entitled,
three (3) business



--------------------------------------------------------------------------------

 

days after the giving of notice of such Event of Default and notice of intention
to enforce (which shall constitute a mise en demeure) to the Loan Parties and
the Pledgor, either to realise the Collateral in the most favourable manner
provided for by Luxembourg law or to request attribution by the competent court,
in all cases without prejudice to any rights of appropriation in relation to the
Related Assets arising under this Pledge Agreement or any applicable law. The
Security Agent shall be entitled to apply the proceeds of the sale in paying the
costs of that sale or disposal and in or towards the discharge of the Secured
Obligations.

 

7.2 In as far as legally required, the Pledgor, as sole shareholder of the
Company, has decided on                      2004 (substantially in the form of
the resolution attached hereto as Schedule 1), that the Security Agent as well
as any of its affiliated or group companies (as shown on the then latest
consolidated balance sheet) or any successors or assignees of the Security Agent
in such capacity, are approved as future shareholder of the Company in case the
Security Agent or such other entity buys or acquires or is attributed the Shares
in any way (including as the result of public auction).

 

7.3 The Pledgor further confirms that it has decided (pursuant to the same
resolution referred to in Clause 7.2), in as far as legally required, to approve
as new shareholders any other person who would acquire the Shares as the result
of an enforcement of the Pledge over the Shares, and undertakes, to the extent
necessary, to approve any other person as shall be designated by the Security
Agent in the future for this purpose in a similar way.

 

7.4 The Pledgor further undertakes not to revoke, amend or otherwise modify the
resolutions referred to in Clauses 7.2 and 7.3 above, except to the extent that
such modification has been requested or authorised by the Security Agent.

 

8. EFFECTIVENESS OF COLLATERAL

 

8.1 The Pledge shall be a continuing security interest and shall not be
considered as satisfied or discharged or prejudiced by any intermediate payment,
satisfaction or settlement of any part of the Secured Obligations and shall
remain in full force and effect until it has been expressly released by the
Security Agent.

 

8.2 This Pledge shall be discharged by the express release thereof granted by
the Security Agent. Such release shall not be unreasonably withheld in the case
of valid and final discharge of all Secured Obligations and the termination of
the commitments of the European Lenders under the Credit Agreement.

 

8.3 The Pledge shall be cumulative, in addition to, and independent of every
other security which the Security Agent may at any time hold as security for the
Secured Obligations or any rights, powers and remedies provided by law and shall
not operate so as in anyway to prejudice or affect or be prejudiced or affected
by any security interest or other right or remedy which the Security Agent may
now or at any time in the future have in respect of the Secured Obligations.



--------------------------------------------------------------------------------

8.4 This Pledge shall not be prejudiced by any time or indulgence granted to any
person, or any abstention or delay by the Security Agent or any European Secured
Party in perfecting or enforcing any security interest or rights or remedies
that the Security Agent or any European Secured Party may now or at any time in
the future have from or against the Pledgor or another person.

 

8.5 No failure on the part of the Security Agent or any European Secured Party
to exercise, or delay on its part in exercising, any of its rights under this
Pledge Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right preclude any further or other exercise of
that or any other rights.

 

8.6 If, at any time, any provision of this Pledge Agreement is or becomes
illegal, invalid or unenforceable in any respect under the law of any
jurisdiction, neither the legality, validity or enforceability of the remaining
provisions of this Pledge Agreement nor of such provisions under the law of any
other jurisdiction shall in any way be affected or impaired thereby.

 

8.7 Neither the obligations of the Pledgor contained in this Pledge Agreement
nor the rights, powers and remedies conferred upon the Security Agent by this
Pledge Agreement or by law, nor the Pledge created hereby shall be discharged,
impaired or otherwise affected by:

 

  8.7.1 any amendment to, or any variation, waiver or release of, any Secured
Obligation or of the obligations of any European Loan Party under any other
Finance Document;

 

  8.7.2 any failure to take, or fully to take, any security contemplated by the
Finance Documents or otherwise agreed to be taken in respect of the Secured
Obligations;

 

  8.7.3 any failure to realise or fully to realise the value of, or any release,
discharge, exchange or substitution of, any security taken in respect of the
Secured Obligations; or

 

  8.7.4 any other act, event or omission which, but for this Clause 8.7, might
operate to discharge, impair or otherwise affect any of the obligations of the
Pledgor contained in this Pledge Agreement, the rights, powers and remedies
conferred upon the Security Agent by this Pledge Agreement, the Pledge or by
law.

 

8.8 For the avoidance of doubt, the Pledgor hereby waives any rights arising for
it now or in the future (if any) under Article 2037 of the Luxembourg Civil
Code.

 

8.9 Neither of the Security Agent nor any of its agents shall be liable by
reason of (a) taking any action permitted by this Pledge Agreement or (b) any
neglect or default in connection with the Collateral or (c) the realisation of
all or any part of the Collateral, except in the case of gross negligence, or
wilful misconduct or bad faith upon its part.



--------------------------------------------------------------------------------

9. INDEMNITY

 

9.1 The Security Agent shall not be liable for any loss or damage suffered by
the Pledgor save in respect of such loss or damage which is suffered as a result
of gross negligence, wilful misconduct or bad faith.

 

9.2 The Security Agent shall be indemnified in accordance with the provisions of
Section 9.05 (Expense; Indemnity) of the Credit Agreement.

 

10. RIGHTS OF RECOURSE

 

10.1 The Pledgor hereby formally waives and renounces to exercise any Rights of
Recourse or any other rights it may have against any European Loan Party or any
other person in any manner (including for the avoidance of doubt, by way of
provisional measures such as provisional attachment (“saisie-arrét
conservatoire”) or by way of set-off).

 

10.2 The Pledgor acknowledges that this waiver is of essence for the Security
Agent and it is agreed that this Clause shall survive any termination or
discharge (namely pursuant to Clause 8.2) of this Pledge Agreement.

 

11. PARTIAL ENFORCEMENT

 

Subject to Clause 7 (Remedies upon Default), the Security Agent shall have the
right, upon the occurrence of an Event of Default to request enforcement of all
or part of the Collateral in its most absolute discretion. No action, choice or
absence of action in this respect, or partial enforcement, shall in any manner
affect the security interest/pledge created hereunder over the Collateral as it
then shall be (and in particular those Shares which have not been subject to
enforcement). The security interest/pledge thereover shall continue to remain in
full and valid existence until enforcement, discharge or termination hereof, as
the case may be.

 

12. COSTS AND EXPENSES

 

All the Security Agent’s reasonable costs and expenses (including legal fees,
stamp duties and any value added tax) incurred in connection with (a) the
execution of this Pledge Agreement or otherwise in relation to it, (b) the
perfection or enforcement of the collateral hereby constituted or (c) the
exercise of any Collateral Right, shall be reimbursed to the Security Agent in
accordance with the provisions of Section 9.05 (Expense; Indemnity) of the
Credit Agreement.

 

13. CURRENCY CONVERSION

 

For the purpose of, or pending the discharge of, any of the Secured Obligations
the Security Agent may, in its sole discretion, convert any money received,
recovered or realised or subject to application by it under this Pledge
Agreement from one currency to another, and any such conversion shall be
effected at the Security Agent’s spot rate of exchange for the time being for
obtaining such other currency with the first currency.



--------------------------------------------------------------------------------

14. NOTICES

 

14.1 Any notice or demand to be served by one person on another pursuant to this
Pledge Agreement shall be served in accordance with the provisions of Section
9.01 (Notices) of the Credit Agreement, provided that any notice to be served on
the Security Agent shall be effective only when actually received by the
Security Agent, marked for the attention of the department or officer specified
by the Security Agent for such purpose.

 

14.2 The parties hereby expressly agree that the demand to pay referred to under
Clause 7 (Remedies upon Default) does not need to be made by registered mail.

 

15. SUCCESSORS

 

15.1 This Pledge Agreement shall remain in effect despite any amalgamation or
merger (however effected) relating to the Security Agent, and references to the
Security Agent shall be deemed to include any assignee or successor in title of
the Security Agent and any person who, under any applicable law, has assumed the
rights and obligations of the Security Agent hereunder or to which under such
laws the same have been transferred or novated or assigned in any manner. To the
extent a further notification or registration or any other step is required by
law to give effect to the above, such further registration shall be made and the
Pledgor hereby gives power of attorney to the Security Agent to make any
notifications and/or to require any required registrations to be made in the
register of shareholders of the Company, or to take any other steps, and
undertakes to do so himself if so requested by the Security Agent.

 

15.2 For the purpose of Article 1278 of the Luxembourg Civil Code, to the extent
required under applicable law and without prejudice to any other terms hereof or
of any other Finance Document and in particular Clause 15.1 hereof, the Security
Agent hereby expressly reserves and the Pledgor agrees to the preservation of
this Pledge and the security interest created thereunder in case of assignment,
novation, amendment or any other transfer of the Secured Obligations or any
other rights arising for it under the Finance Documents, or in case of a change
of any of the Secured Parties by way of novation, assignment or amendment under
any of the Finance Documents, which shall thus continue to benefit from the
Pledge.

 

16. AMENDMENTS

 

This Pledge Agreement may not be amended, modified or waived except by agreement
in writing between the Pledgor and the Security Agent.

 

17. LAW AND JURISDICTION

 

17.1 This Pledge Agreement shall be governed by Luxembourg law and the courts of
Luxembourg-City shall have exclusive jurisdiction to settle any dispute which
may arise from or in connection with it.

 

17.2

To the extent that the Pledgor may in any jurisdiction claim for itself or its
assets immunity from suit, execution, attachment (whether in aid of execution,
before



--------------------------------------------------------------------------------

 

judgement or otherwise) or other legal process and to the extent that in any
such jurisdiction there may be attributed to itself or its assets such immunity
(whether or not claimed), the Pledgor hereby irrevocably agrees not to claim and
hereby irrevocably waives such immunity to the full extent permitted by the laws
of such jurisdiction

 

IN WITNESS WHEREOF this Pledge Agreement bas been duly executed by the parties
in three (3) originals.



--------------------------------------------------------------------------------

The Security Agent

 

CREDIT SUISSE FIRST BOSTON, acting through its London branch

 

By:  

/s/ Garrett Lynskey

--------------------------------------------------------------------------------

Name:   Garrett Lynskey Title:   Director

Date: [            ] 2004

 

By:  

/s/ Kamlesh Vara

--------------------------------------------------------------------------------

Name:   Kamlesh Vara Title:   Director Date: [            ] 2004

 

The Pledgor

 

SENSUS METERING SYSTEMS (LUXCO 2) S.ÀR.L

 

By:  

 

--------------------------------------------------------------------------------

Name:     Title:     Date:              2004

 

By signing hereunder for acceptance, the Company acknowledges and accepts the
existence of this Pledge Agreement and security interest created hereunder over
the Pledged Portfolio for the purposes of Article 114 of the Luxembourg Code of
Commerce, takes notice of the terms thereof, undertakes to duly register
forthwith this Pledge in its register of shareholders and to provide the
Security Agent with a certified copy of the register, evidencing the
registration of the present pledge on the date hereof.



--------------------------------------------------------------------------------

The Security Agent

 

CREDIT SUISSE FIRST BOSTON, acting through its London branch

 

By:  

 

--------------------------------------------------------------------------------

Name:     Title:     Date:              2004 By:  

 

--------------------------------------------------------------------------------

Name:     Title:     Date:              2004 The Pledgor
SENSUS METERING SYSTEMS (LUXCO 2) S.ÀR.L By:  

SIGNATURE APPEARS HERE

--------------------------------------------------------------------------------

Name:     Title:     Date:              2004

 

By signing hereunder for acceptance, the Company acknowledges and accepts the
existence of this Pledge Agreement and security interest created hereunder over
the Pledged Portfolio for the purposes of Article 114 of the Luxembourg Code of
Commerce, takes notice of the terms thereof, undertakes to duly register
forthwith this Pledge in its register of shareholders and to provide the
Security Agent with a certified copy of the register, evidencing the
registration of the present pledge on the date hereof.

 

 



--------------------------------------------------------------------------------

The Company

 

SENSUS METERING SYSTEMS (LUXCO 4) S.ÀR.L

 

By:

 

SIGNATURE APPEARS HERE

--------------------------------------------------------------------------------

Name:

   

Title:

   

Date:              2004



--------------------------------------------------------------------------------

SCHEDULE 1

 

SHAREHOLDERS’ RESOLUTION DATED [•]

 

SENSUS METERING SYSTEMS (LUXCO 2) S.ÀR.L, a company organised and existing under
the laws of the Grand-Duchy of Luxembourg,

 

(the “Shareholder”),

 

acting in its capacity as sole shareholders of SENSUS METERING SYSTEMS (LUXCO 4)
S.ÀR.L a limited liability company (“société â responsabilité limitée”), with
registered office at 12, rue Léon Thyes, L-2636 Luxembourg, registered with the
register of commerce and companies under number B 99.815 and with a share
capital of 12.500 Euro (the “Company”),

 

after having duly considered the pledge agreement (“gage”) (the “Pledge
Agreement”) entered into by the Shareholder in respect of the shares (“parts
sociales”) held by it in the Company (the “Shares”), the Shareholder took the
following resolutions:

 

Resolutions:

 

1. that, CREDIT SUISSE FIRST BOSTON in its capacity as Security Agent (as
defined in the Pledge Agreement), as well as any of its affiliated or group
companies (as shown on the then latest consolidated balance sheet) or any
successors or assignees of the Security Agent in such capacity, are approved as
shareholders of the Company in case the Security Agent or such other entity buys
or acquires or is attributed the Shares in any way (including as the result of a
public auction).

 

2. in addition, to approve as new shareholder any other person who would acquire
the Shares as the result of an enforcement of the pledge over the Shares.

 

By: SENSUS METERING SYSTEMS (LUXCO 2) S.ÀR.L By:  

SIGNATURE APPEARS HERE

--------------------------------------------------------------------------------

Name:     Title:    